
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 2170
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the provisions of title 5, United
		  States Code, which are commonly referred to as the Hatch Act, to
		  scale back the provision forbidding certain State and local employees from
		  seeking elective office, clarify the application of certain provisions to the
		  District of Columbia, and modify the penalties which may be imposed for certain
		  violations under subchapter III of chapter 73 of that title.
	
	
		1.Short titleThis Act may be cited as the
			 Hatch Act Modernization Act of
			 2012.
		2.Permitting State and local employees to be
			 candidates for elective officeSection 1502(a)(3) of title 5, United States
			 Code, is amended to read as follows:
			
				(3)if the salary of the employee is paid
				completely, directly or indirectly, by loans or grants made by the United
				States or a Federal agency, be a candidate for elective
				office.
				.
		3.Applicability of provisions relating to
			 State and local employees
			(a)State or local agencySection 1501(2) of title 5, United States
			 Code, is amended by inserting , or the executive branch of the District
			 of Columbia, or an agency or department thereof  before the
			 semicolon.
			(b)State or local officer or
			 employeeSection 1501(4) of
			 title 5, United States Code, is amended by striking subparagraph (B) and
			 inserting the following:
				
					(B)an individual employed by an educational or
				research institution, establishment, agency, or system which is supported in
				whole or in part by—
						(i)a State or political subdivision
				thereof;
						(ii)the District of Columbia; or
						(iii)a recognized religious, philanthropic, or
				cultural
				organization.
						.
			(c)Exception of certain officersSection 1502(c)(3) of title 5, United
			 States Code, is amended—
				(1)by striking ‘or municipality’’ and
			 inserting ‘‘, municipality, or the District of Columbia’; and
				(2)by striking ‘or municipal’’ and
			 inserting ‘‘, municipal, or the District of Columbia’.
				(d)Merit Systems Protection Board
			 ordersSection 1506(a)(2) of
			 title 5, United States Code, is amended by inserting (or in the case of
			 the District of Columbia, in the District of Columbia) after the
			 same State.
			(e)Provisions relating to Federal employees
			 made inapplicableSection
			 7322(1) of title 5, United States Code, is amended—
				(1)in subparagraph (A), by adding
			 or at the end;
				(2)in subparagraph (B), by striking
			 or at the end;
				(3)by striking subparagraph (C); and
				(4)by striking services; and
			 inserting services or an individual employed or holding office in the
			 government of the District of Columbia;.
				(f)Employees residing in certain
			 municipalitiesSection
			 7325(1) of title 5, United States Code, is amended to read as follows:
				
					(1)the municipality or political subdivision
				is—
						(A)the District of Columbia;
						(B)in Maryland or Virginia and in the
				immediate vicinity of the District of Columbia; or
						(C)a municipality in which the majority of
				voters are employed by the Government of the United States;
				and
						.
			4.Hatch Act penalties for Federal
			 employeesChapter 73 of title
			 5, United States Code, is amended by striking section 7326 and inserting the
			 following:
			
				7326.PenaltiesAn employee or individual who violates
				section 7323 or 7324 shall be subject to removal, reduction in grade, debarment
				from Federal employment for a period not to exceed 5 years, suspension,
				reprimand, or an assessment of a civil penalty not to exceed
				$1,000.
				.
		5.Effective date
			(a)In generalThis Act and the amendments made by this
			 Act shall take effect 30 days after the date of enactment of this Act.
			(b)Applicability rule
				(1)In generalExcept as provided in paragraph (2), the
			 amendment made by section 4 shall apply with respect to any violation occurring
			 before, on, or after the effective date of this Act.
				(2)ExceptionThe amendment made by section 4 shall not
			 apply with respect to an alleged violation if, before the effective date of
			 this Act—
					(A)the Special Counsel has presented a
			 complaint for disciplinary action, under section 1215 of title 5, United States
			 Code, with respect to the alleged violation; or
					(B)the employee alleged to have committed the
			 violation has entered into a signed settlement agreement with the Special
			 Counsel with respect to the alleged violation.
					
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
